On remand from the Court of Appeals, order, Supreme Court, New York County entered December 5, 1969, unanimously reversed, on the law, and in the exercise of discretion, without costs and without disbursements, and defendant-appellant’s motion to dismiss the complaint by reason of forum non conveniens granted. Heretofore (35 A D 2d 317) we affirmed on constraint of prior decisions of the Court of Appeals, but inviting reconsideration by that court of the long-standing rule that venue here was dictated by the circumstance, regardless of all other factors, that defendant is a New York corporation. The Court of Appeals (29 N Y 2d 356) has responded by abrogation of that rule, remitting here (p. 363) to determine “ whether, in the exercise of * * * sound discretion,” the case should remain in New York. It should not. The reasons therefor are the same ones set forth in our prior decision (35 A D 2d 317), and they require no further elaboration here. Concur — McGivern, J. F., Markewich, Steuer and Tilzer, JJ.